.?.:
                                                                                                      804’


         1
                OFFlCEOFTJ+EATTORNEYGENERALOFTEXA~
                                                 AUSTIN
 ~JAoYER SUERS
 #moIYcIGDtmuL
                             *,       1;
                                                                           .         I
                         .

Ronorablr        John C. Marburger
county       Attorney                                            .' .,
Fayette  county                                            .'       .
La Orange, Teraa
                                           " I
mar      Six:                                    Oplnlon~ 100. o-6968                     ~~
                             ,’   :              R*s Authority     of the
                                                       Journal,  which 1




            Ycur letter               of .reornt
i?oi~ this department             OR the abov
ri iollowrr




                                                          tuatlon, could the              .~
                                                        owner lsgallg   file
                                                    raot with the Comnia-




                            , prevent  it tron                  competing with
                        era ror the furnishing                   ot orrio  aup-

                Article    2688, v. A. c. s .,                  cr6atlng       tha 0rriOr of
bntf         Superintendent,    provides1
                                                                                        ::.
                                                                                            ; 805

          ,-
    Eomrab~lo John C. karburgdr,              page 2


             ~. The C~issioners~     -Court or every oountp
         hWl~!& three thnusand    (3,000) eahalastio    popu-
         lation   or QOI% as ahoun by tha preoeding     acholaa-
         ti0 oehsuu, shall at a Geharal 4lsotlon      provide
         for the eleotion    of a Count Suparlntendent~     to
         mrte ior a term of rour (4 7 years,                   .who i&all br
         a parson of educational attainraants,                     gocd maral
          oharaater,      and executive         ability,      and I&O ahall
          be provided by the Commissioners*                    Court with an
          oiri08 in the court.i10us6, and with                 hecessary      at-
          ricr rumiture and rtitum.                     He shell ba the
          holder of a teacher’s           first      grade oertliioate
          or teaoher’ a pemanant            cer tirioata.
          county that ehall attain              three thouss~$ y;“%O)
          saholaatio     population       or mre the Co&~&&s*
          Court ~sha11 appoint such Supcrln~tandcnt                   who shall
         psrrorm     the duties      or such ofrice until             the elco-
          tion   and qurilirioation         0r his suocesaor.            Ih uoam-
          ties having lass than thre6 thousand (3,000)
          roholastio     population      whenever xore than tiesty-
          fire per oent (255) or tha qualiried                    voters of
         #aid county aa sham b- the vote for Governox at
          the praoediag      General Election             shall petltion       the
         Comnlssloners~       Couvt therei*ir,            said Court shall
         order an elsotlon         for said county ta datsrmine~
         whether or not the oiiioe               of’ County Superintendent
          shall be arsatcd        in said oo’!aty$ and, If a najorltp
         or the qualirfed        property        taxpaying voters voting aa
I        said sleotioh       shall vote ror ths creation                 or.the     of-
         tie0 or county Superintendent                  in said county, the                         .
         Coiimiasioners~ Court, at its                next rsgulsr       tzrz                  .-
         artcr the holding         ot said election,             shall orate           _,
         the off lae or Cnuhtp Superintendent,                    and mm a
         Cotmty Superint,zudsnt         rho shall qualify under this
         Chapter and hold su?h offiae                 until ‘the nsxt Gensral
         ;flaotion.      ?2cvlded,     that In all cou.aY ea having a
         population      la exoess at three hundred and tlfty
I        thousand (350,000) iuhabitants                  aocor4tng     to the last
t       ~available     Federal     Csnsus the County Superintendent
        ~shall be a-pointad         by the County Board of Education
/        and shall hold o?flcs           ior two (2) years, provided
         father,      that this provision             shall not operate          so
I        as to deprive any elaoted               Superintendent        oi his
         office pri,or to the expiration                 of the tam ior
1       *hiah he has bean slcoted;                provided further          thst


/
ffanordle         John C. Llarburger.,      peg6 3
            :,.
                         ,:,




       fi oouutles     having a scholastic         population     of ba-
       twoan three thousaBd         (j,OOO) and five thousand
       (5,000) soholeatlcs,         wherein the offica        oi County
       Buparintandaht      hes not been oraated         end a Supar-
       iotaudant   alaotad,      than in such counties         the question
       ab whathar or not such offloa is astabllsha&                  shell ba
       determined    by tha qualified        voters or said o’ouutp in
       o spaoial    aleotion     celled   tharafcv    by the comlsslon-
     ,.aZs’ Court of said oounty, upoh petltlon                tharafor    a6
       horainebova     apadtiad.”
            : ‘Avtlola         2689,   Y. At C. S.,   is as tollotis:                                   *
             91s oounty superintendent       shell iirst    tek8
      the official    oath eud ahell    enter into a bard in
      the sum of one thousand dollars,         with good end
      suffialant    auratl~as, to be payebla to and approved                                            9
      by tha coamiseianara     oourt,   ooaditionad    under the
      ialthiul   psrfonenoe    of his duties.       Any suu ool-
      leoted on a iorfelture      of said bond shell beooma a                        .
      pert   of the avai&able    cauntp sohool fund.,*
          i ‘~Artiole     2690, V.. A. C. .8., provider,             5.~ pea:
            e.
               aTha eountf suparintendt3t              shell have, under
      the direction         of the State S~.parihtandant,             the la-
     medleta aupervlsion             of 811 mttars         pertainihg     to
      publio aduostion’in            his 60~1‘8.        Ha shell confer
     .rith the teaohcrs           and trust~ae       end give thaem ad-
     vice when needed, visit              end examine sohools,           and
     dellver      ,lsotures     that shall       tend to oraate en in-
      terest     in public ,aduoation.            Ha shell spend four                    I




     d;:a;;;hmwaak           visiting      the eohools while they ere           ,~            .i,   -




                      , ivhen It is possible. for hlia to do so..
     Ha shell have authority              ovar ell of the public
      schools within his county,                axoept such of the in-
     dependent school dletriata                es have e aoholaatlo                      .\
                                                                                               .~
                                                                                               :
     populetlon        of five hundred OT &ore.               In such inda-
     pendant aohool districts               es have lass then five
     hundred soholastio             population,      the raparts      of the
     principals        and traeeurera         to the State Depert;lenU
      of .Eduoation shell           be approved by tha OOLIhtY super-
      lntandent       before they are icswardad to tha Stat6
     Superintendcat.            . . . .a
                                                                              807




             ?W quota the follow         from 34 Taxer Jurlaprudanoe,
pa 323i
            0       *Cfiioe* ambrac6r the ideas of tenure,
      dur&n;     ;nolument and duties.       Among tha criteria
      TV determlng whathar an employment la a pub110 of-
      floe are the followingt       tha delegation   of 8 portion
      of the sovaraigu    funotlons    of the government3 the ra-
      Quirament at an offiofal      oaths that the poware an-
      Cruatad era conferred      by law and not by contreot.    . .a
          Eased upon the foregoing,  it 1s our opinion             that   a
County 8Uperii3tCBdCBt ia a County ofrioer.
           We oell your attention          to Artiole     373, V. A. P. C.,
uhioh  reed8 86 iollowsr
                                                   .,
               *Xi any offloar    of any oounty, or ol any oity
       or tarol shell become in any manner paounlarllp              in-
       terested In any oontracts        made by ~auoh county;
       aity or tomux, through its agents, or otharwlea,
       for the oonstruotlon       or repair of eny brldga,         reed,
       atract,    alley or house or any other work under-
      .teken by suoh oounty,       olty~ or towa,      or shall be-
       come interested      In any bid or proposal        ior such
       work or in tha purehaae        or eele or anything        made
    ’for or on hocant of such county, city or town,
       or who ahsll ocntraot       for or raoalva       any money,
                         or the raprasantative        OS either;   01:
       $%%g'&t            or advantaCa whateoaver        In ooneidar-
       ation oi ewh bid, proposal,           oontreot,    puroheae
       or sela     ha shall be fined not lose than Fifty
          50.00f'Dollera      end notmgci      than Five Hindred
          500.00)   Dollerr.”

             Sinoa the County Suparlntaudant     ia the owner bf the
I.6 Orange Journal,    it is the opinion of this department        thet
the La Grangr Journal or County Suparintandant         is prohibited
‘from tiling    bids cod entering into LI oantraot    with Feyatta
Couqty by~.Arttiola 373, V. A. P. C.